Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-9 are pending in this application.
Claims 1-9 have been rejected.

Claim Rejections - 35 USC § 102/103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.	Claim(s) 1, 6, 9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Weiss et al. USPN 4918104, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Weiss et al.

8.	Regarding claims 1 and 6, Weiss et al. discloses a method of increasing (i.e. enriching) the concentration of omega-3 polyunsaturated fatty acids in poultry which comprises administering to the poultry an effective amount of omega-3 polyunsaturated fatty acid (at least in Abstract). Weiss et al. also discloses that Weiss et al. discloses that the feeding program can be divided primarily into two phases 0-21 d (Common starter) which anticipates first phase of claim 1 (a) and 22-48 days which is Experimental finisher (col 4 lines 60-67) which anticipates second phase of claim 1 (b). 
It is also to be noted that Weiss et al. discloses that the feeding program was set up in at least two phases, 0-21 days and 22-48 days (col 4 lines 60-67) because Weiss et al. also discloses that “Experimental Finisher” 22-48 days can be further divided into, more specifically, 22-43 days are Experimental and/or common finisher and 44-48 days = Experimental or common withdrawal (at least in col 6 lines 20-32). Therefore, Weiss et al. anticipates “animal in at least one subsequent phase” as claimed in claim 1.  
Weiss also discloses the amount of n-3 PUFA profile with respect to the number of weeks and administration of experimental diet (at least in Table 5). It is to be noted that if first phase (0-21 days) is 3 weeks (e.g. #1-#3 in Table 5, then after 3 weeks second phase starts (e.g. at least in #4, #5 ,  #6, Table 5  and in col 6 lines 29-31). Therefore, DHA is increased, but not more than 75% relative to the composition administered to the animal in the first phase” as claimed in claim 1. It is to be noted that even if Weiss et al. discloses the values of EPA, LA and DHA with respect to the crude lipid (at least in Tables 4,5), however, claim 1 recites the comparison of the increased value of omega-3 fatty acid (LA, EPA, DHA) between first phase and at least one subsequent phase  (col 11 lines 30-31 and under Table 5).Therefore, the disclosed values as disclosed by Weiss et al. (at least in Table 5)  compares two phases and will anticipate broad claim range “at least no more than 75% “ as claimed in claim 1 and at least 15% as claimed in claim 6”.  Therefore,  it will anticipate with respect to the composition also to meet “at least one subsequent phase has a omega-3 polyunsaturated fatty acid content of no more than 75% relative to the composition administered to the animal in the first phase” as claimed in claim 1 and “no more than 15% relative to the composition administered to the animal in the first phase” as claimed in claim 6. It is also to be noted that as prior art range is within the claim range of “no more than 75%” as claimed in claim 1 and “no more than 15%” as claimed in claim 6, therefore, Weiss et al. anticipates claims 1, 6.
Therefore, Weiss et al. anticipates animal in at least one subsequent phase” as claimed in claim 1.  It is also to be noted that “no more than 75%” in claim 1 and “no more than 15%” in claim 6 can also be interpreted as it can be zero also. 

9.	Regarding claim 9, Weiss et al. discloses that omega-3 polyunsaturated fatty acids are selected from ALA, EPA and DHA (at least in col 2 lines 33-36, Tables 3, 5). 

OR as Obvious Variant,
10.	Regarding claims 1 and 6, Weiss et al. discloses a method of increasing (i.e. enriching) the concentration of omega-3 polyunsaturated fatty acids in poultry which comprises administering to the poultry an effective amount of omega-3 polyunsaturated fatty acid (at least in Abstract). Weiss et al. also discloses that broilers consuming diets containing fish meal and/or linseed oil would contain higher level of omega-3 polyunsaturated fatty acid than broilers fed control diet and the feeding program was set up in three phases, which includes 0-21 days,  22-43 days and 44-48 days (at least in col 6 lines 25-35)  which meets “a first phase” as claimed in claim 1 (a) and “at least one subsequent phase as claimed in claim 1 (b). 
	It is also to be noted that Weiss et al. discloses that the feeding program was set up in at least two phases, 0-21 days and 22-48 days (col 4 lines 60-67) because Weiss et al. also discloses that “Experimental Finisher” 22-48 days can be further divided into, more specifically, 22-43 days are Experimental and/or common finisher and 44-48 days = Experimental or common withdrawal (at least in col 6 lines 20-32). Therefore, Weiss et al. meets “animal in at least one subsequent phase” as claimed in claim 1.  
Weiss also discloses the amount of n-3 PUFA profile with respect to the number of weeks and administration of experimental diet (at least in Table 5). It is to be noted that if first phase (0-21 days) is 3 weeks, then after 3 weeks second phase starts (e.g. #4, #5 and may be #6, in col 6 lines 29-31). Therefore, DHA is increased, but not more than 75% relative to the composition administered to the animal in the first phase” as claimed in claim 1. It is to be noted that even if Weiss et al. discloses the values of EPA, LA and DHA with respect to the crude lipid (at least in Tables 4,5), however, claim 1 recites the comparison of the increased value of omega-3 fatty acid (LA, EPA, DHA) between first phase and at least one subsequent phase  (col 11 lines 30-31 and under Table 5).Therefore, the disclosed values as disclosed by Weiss et al. (Table 5)  meet “at least one subsequent phase has a omega-3 polyunsaturated fatty acid content of no more than 75% relative to the composition administered to the animal in the first phase” as claimed in claim 1 and “no more than 15% relative to the composition administered to the animal in the first phase” as claimed in claim 6.   Therefore, Weiss et al. meets the claim range of “no more than 75%” as claimed in claim 1 and “no more than 15%” as claimed in claim 6 to show prima facie case of obviousness. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It is also to be noted that “no more than 75%” in claim 1 and “no more than 15%” in claim 6 can also be interpreted as it can be zero also (Statistically not significant).

11.	Regarding claim 9, Weiss et al. discloses that omega-3 polyunsaturated fatty acids are selected from ALA, EPA and DHA (at least in col 2 lines 33-36, Tables 3, 5). 

Claim Rejections - 35 USC § 103
12.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b.	 Ascertaining the differences between the prior art and the claims at issue.
c.	 Resolving the level of ordinary skill in the pertinent art.
d.	 Considering objective evidence present in the application indicating obviousness or nonobviousness.

14. 	Claims 2, 3, 4, 5,7, 8, are rejected under 35 U.S.C. 103(a) as being unpatentable over Weiss et al. USPN 4918104.
Weiss et al. is relied upon as above. 
15.	Regarding claims 2, 3,  Weiss et al. also discloses that broilers consuming diets containing fish meal and/or linseed oil would contain higher level of omega-3  polyunsaturated fatty acid than broilers fed control diet and the feeding program was set up in at least two phases , 0-21 days and 22-48 days (col 4 lines 60-67) which overlaps with the “first phase is up to 28 days” as claimed in claim 2 and “ subsequent phase is up to 21 days” as claimed in claim 3. It is also to be noted that as prior art range is within the claim range of   up to 28 days as claimed in claim 2 and “up to 21 days as claimed in claim 3, therefore, Weiss et al. meets the claim range of claims 2 and 3. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

16.	Regarding claim 4, Weiss et al. discloses that the feeding program can be divided primarily into two phases 0-21 d (Common starter) which meets first phase and 22-48 days which is Experimental finisher (col 4 lines 60-67) which meets second phase of claim 4. Even if Weiss et al. also discloses that “Experimental Finisher” 22-48 days can be further divided into, more specifically, 22-43 days are Experimental and/or common finisher and 44-48 days = Experimental or common withdrawal (at least in col 6 lines 20-32), yet it meets claim 4 because claim 4 recites “comprising” open ended transitional phrase.  

17.	Regarding claim 5, Weiss et al. also discloses that broilers consuming diets containing fish meal and/or linseed oil would contain higher level of omega-3  polyunsaturated fatty acid than broilers fed control diet and the feeding program was set up in at least two phases , first phase can be 0-21 days and second phase is  22-43 (i.e. 21 days) days in length (col 6 lines 25-30) which  encompasses  with the claimed   “first phase is 22 days” and second phase is 17 days as claimed in claim 5. Therefore, it shows prima facie case of obviousness. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

18.	Regarding claim 7, Weiss et al. also discloses that the feeding program can be divided primarily into two phases 0-21 d (Common starter) which reads on first phase of claim 1 (a) and 22-48 days which is Experimental finisher (col 4 lines 60-67) which meets second phase of claim 1 (b). However, Weiss et al. also discloses that the feeding program comprises 0-21 days “Experimental Starter”, and “Experimental Finisher” 22-48 days can be further divided into , more specifically, 22-43 days are  Experimental and/or common finisher  and 44-48 days = Experimental or common withdrawal (at least in col 6 lines 20-32) which reads on “a first, second and third phase” and therefore, the experimental phase can be further subdivided more specifically  into second and third phase also.as disclosed by Weiss et al. (at least in col 6 lines 20-32). Therefore, Weiss et al. meets claim 7.

19.	Regarding claim 8, Weiss et al. also discloses that the feeding program comprises 0-21 days “Experimental Starter”, 22-43 days = Experimental and/or common finisher and 44-48 days = Experimental or common withdrawal (at least in col 6 lines 20-32). It is to be noted that even if exact number of days for the first, second and third phases are not disclosed as claimed in claim 8, however, it is to be noted that the interpretation of the disclosed phrase “experimental and/or common finisher” for 22-43 days and  “experimental and/or common withdrawal” for 44-48 days would have been an obvious guideline to one of ordinary skill in the art to make a tentative range period of days for the second and third phase including the claimed date for the second and third phase.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of days for the second and third phases  in Weiss et al. ,  to amounts, including that presently claimed, in order to obtain the desired effect e.g. Experimental second phase /common Finisher and Experimental third phase /common withdrawal (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
20. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792